Citation Nr: 0304824	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue on appeal was originally before the Board in July 1999 
at which time it was remanded for additional evidentiary 
development.  The issue was again before the Board in 
December 2002 at which time it was remanded in order to 
afford the veteran a Board hearing, either in person at the 
RO or by videoconference. 


REMAND

In a December 2002 Remand, the Board directed that the RO 
schedule the veteran for a requested Board hearing, either in 
person by a Board member at the RO (Travel Board hearing), or 
by videoconference.  The claims files were returned to the RO 
the same month.

However, the claims files were then returned to the Board 
without a hearing being scheduled or conducted.  The veteran 
has not withdrawn his request for a hearing, and in a 
February 2003 statement, the veteran's representative has 
again requested that the veteran be rescheduled for a 
hearing.  Under the circumstances, the Board may not properly 
proceed with appellate review at this time.   

Accordingly, the case is remanded for the following actions:

The veteran should be scheduled for an 
appropriate Board hearing (at the 
Cleveland, Ohio, Regional Office if 
possible) depending on the veteran's 
preference for either a Travel Board 
hearing or a video conference Board 
hearing.  The veteran and his 
representative should be advised of the 
date, time and place of the hearing, and 
a copy of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report for the hearing, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




